NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 30 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ALAN MICHAEL CARMONA-CURIEL,                    No.    16-73455

                Petitioner,                     Agency No. A087-958-413

 v.
                                                MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Alan Michael Carmona-Curiel, a native and citizen of Mexico, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s order denying his motion to reopen removal

proceedings conducted in absentia. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reopen.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Sembiring v. Gonzales, 499 F.3d 981, 985 (9th Cir. 2007). We deny in part and

dismiss in part the petition for review.

       The agency did not abuse its discretion in denying Carmona-Curiel’s

motion to reopen based on lack of notice, where he was personally served a notice

to appear, the notice of hearing was mailed to the last address he provided, and he

did not provide sufficient evidence to rebut the presumption of effective service.

See 8 U.S.C. § 1229a(b)(5)(A) (written notice sent to the last address provided by

the alien is sufficient notice for purposes of conducting in absentia proceedings);

Sembiring at 988-89 (identifying factors relevant to evaluating a petitioner’s

rebuttal of the presumption of effective delivery).

      To the extent Carmona-Curiel contends he failed to appear at his hearing due

to exceptional circumstances, we do not reach these contentions because our

review is limited to the BIA’s order. See Najmabadi v. Holder, 597 F.3d 983, 986

(9th Cir. 2010) (review is limited to the actual grounds relied upon by the BIA)

      To the extent Carmona-Curiel sought reopening to apply for relief, the

agency did not abuse its discretion in denying the motion as untimely, where he

filed the motion after the applicable filing deadline and did not show it was subject

to any exceptions to the deadline. See 8 C.F.R. § 1003.23(b)(1), (4).




                                           2                                     16-73455
      To the extent Carmona-Curiel contends the agency should have reopened his

case under its sua sponte authority, we lack jurisdiction to consider this contention.

See Bonilla v. Lynch, 840 F.3d 575, 588-89 (9th Cir. 2016).

      In light of this disposition, we do not reach Carmona-Curiel’s remaining

contentions regarding eligibility for relief.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                   16-73455